                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                      AT NASHVILLE



 WILLIAM TERRY AMONETTE,                          )
                                                  )
            Plaintiff,                            )
                                                  )   Case No. 3:18-cv-0844
 v.                                               )   District Judge William L. Campbell, Jr.
                                                  )   Magistrate Judge Barbara D. Holmes
 CITY OF FAIRVIEW, TENNESSEE;                     )
 ZACHARY HUMPHREYS; and                           )   Jury Demand
 SCOTT COLLINS.                                   )
                                                  )
            Defendants.                           )


 STIPLULATION OF DISMISSAL WITH PREJUDICE OF INDIVIDUAL LIABILITY
        AND OFFICIAL CAPACITY CLAIMS AGAINST DEFENDANTS
                     COLLINS AND HUMPHREYS

        Pursuant to Rule 41 (a)(1)(A)(ii), F.R.C.P., the Plaintiff dismisses with prejudice all claims

of individual capacity and official capacity liability against Defendants Scott Collins and Zachary

Humphreys in the above-styled case.

                                                       Stipulated to and Approved:

                                                       /s/ Robert M. Burns
                                                       Robert M. Burns, #15383
                                                       Samantha A. Foster, #37250
                                                       HOWELL & FISHER, PLLC
                                                       3310 West End Avenue, Suite 550
                                                       Nashville, TN 37203-1089
                                                       (615) 921-5211 Direct
                                                       (615) 244-3518 Fax
                                                       rburns@howell-fisher.com
                                                       sfoster@howell-fisher.com
                                                       Attorneys for Defendants




      Case 3:18-cv-00844 Document 37 Filed 11/26/19 Page 1 of 2 PageID #: 123
                                                       /s/ Michael R. Small
                                                       with permission by Robert M. Burns
                                                       Emily Pfeiffer, Esq. #036156
                                                       Michael R. Small, Esq. #37026
                                                       KELLI HAAS & ASSOCIATES, PLLC
                                                       2550 Meridian Blvd., STE 200
                                                       Franklin, TN 37067
                                                       Ph: 615-567-7306 (Pfeiffer)
                                                       Ph: 615-567-7303 (Small)
                                                       emily@khalawgroup.com
                                                       michael@khalawgroup.com
                                                       Attorneys for Plaintiff




                                  CERTIFICATE OF SERVICE

        I certify that the foregoing Stipulation of Dismissal With Prejudice of Individual Liability and
Official Capacity Claims Against Defendants Collins and Humphreys was filed electronically on
November 26, 2019. Notice of this filing will be sent by operation of the Court’s electronic filing
system upon:

         Emily Pfeiffer, Esq. #036156
         Michael R. Small, Esq. #37026
         KELLI HAAS & ASSOCIATES, PLLC
         2550 Meridian Blvd., STE 200
         Franklin, TN 37067
         emily@khalawgroup.com
         michael@khalawgroup.com
         Attorneys for Plaintiff




                                                       /s/ Robert M. Burns
                                                       Robert M. Burns



                                                   2


    Case 3:18-cv-00844 Document 37 Filed 11/26/19 Page 2 of 2 PageID #: 124
